AFFIRMED as MODIFIED and Opinion Filed March 15, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00209-CR

                     FIDELMAR HERNANDEZ-JIMENEZ, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-1755166-I

                             MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Reichek
       A jury convicted Fidelmar Hernandez-Jimenez of sexually assaulting fourteen-year-old

M.C. and assessed punishment at eleven years in prison and a $10,000 fine. On appeal, appellant

complains (1) the evidence is legally insufficient to support his conviction and (2) the judgment

should be modified to accurately state the statute and offense. In a cross-point, the State asserts

the judgment should be modified to reflect that sex offender-registration requirements apply to

appellant. We overrule appellant’s sufficiency complaint but sustain all issues regarding the

judgment. We modify the judgment as requested and affirm the judgment as modified.

                                     FACTUAL BACKGROUND

       In May 2017, M.C. lived at her grandmother’s house with several relatives, including

appellant. M.C. shared a bedroom with her mother and older sister, J.C., but during the school
week, J.C. stayed with an aunt. M.C.’s mother left for work each morning by about 6 a.m., leaving

M.C. alone in the bedroom until she left for school.

       One morning after M.C.’s mother left for work, appellant came into M.C.’s room and got

into bed with her. The bed’s movement awakened her. M.C. was lying on her side, and appellant

lay behind her with his front “kind of” touching her back; he did not say anything. M.C. said

appellant first grabbed her “boob.” Then he moved his hand over her vagina outside her clothing

before putting his fingers inside her vagina. M.C. said she was “half asleep, half awake.” She said

she did not know what to do and did not say anything. She did not know how long the assault

lasted. M.C. was upset and “felt disgust” but did not tell anyone that day. Two weeks later, she

told her sister because she “couldn’t kept it in no more.”

       On cross-examination, defense counsel questioned M.C. as to whether she was awake,

asleep, or dreaming during the assault. M.C. said when appellant put his hand on her vagina, she

was half asleep. She answered, “Yes,” to counsel’s question as to whether she was “probably still

dreaming at that point.” Defense counsel asked M.C. at what point she was “fully awake,”

explaining that he was trying to determine “when it was you were sleeping[,] when you were half

way sleeping and when it was that you were awake.” M.C. said she did not know. Counsel then

asked if she could have been asleep and “dreaming the whole time this incident happened,” and

M.C. responded, “Yes.” On re-direct, however, the prosecutor asked M.C. if she dreamed the

incident or “did these things really happen.” M.C. responded, “Yes, it happened.”

       Dallas police investigated the incident and took M.C. to the Dallas Children’s Advocacy

Center, where she was interviewed by Kim Skidmore. Skidmore talked to M.C. for about one

hour. During that time, M.C. was “[v]ery hesitant” and “cried more than one time” as she

recounted what happened. Skidmore said M.C. would tell her a “little bit” and then “pull back,”

but she told her what happened and provided sensory details.

                                                –2–
       Leslie Boute, a therapist at DCAC, testified as an expert. Boute, who had not met or treated

M.C., testified generally about child sexual abuse, discussed grooming techniques used by abusers,

defined outcry and delayed outcry, and explained the dynamics when an adult family member is

the abuser. She also testified that it is “[v]ery difficult” for children to report the abuse because

they believe they are at fault and feel shame. She said it is not unusual for children not to want to

talk about what happened or to have difficulty when they do talk about it.

                                  SUFFICIENCY OF THE EVIDENCE

       In his first issue, appellant contends the evidence is insufficient to support his conviction.

In reviewing the sufficiency of the evidence, we examine the evidence in the light most favorable

to the verdict to determine whether any rational trier of fact could have found the essential elements

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). This standard accounts

for the factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic to ultimate facts. Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2007). The jury is the sole judge of the weight and credibility to be given to the

testimony. Dobbs v. State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014). Thus, when performing

an evidentiary sufficiency review, we may not re-evaluate the weight and credibility of the

evidence and substitute our judgment for that of the jury. See Montgomery v. State, 369 S.W.3d
188, 192 (Tex. Crim. App. 2012).

       A person commits sexual assault of a child if he intentionally or knowingly “causes the

penetration of the anus or sexual organ of a child by any means[.]” See TEX. PENAL CODE ANN. §

22.011(a)(2)(A). For purposes of this offense, the statute defines “child” as “a person younger

than 17 years of age.” Id. § 22.011(c)(1). The indictment here alleged that appellant penetrated

M.C.’s sexual organ with his finger. A child complainant’s testimony alone is sufficient to support

appellant’s conviction for sexual assault of a child. See TEX. CODE CRIM. PROC. ANN. art. 38.07.

                                                 –3–
       Appellant argues the evidence is insufficient to support his conviction because M.C.

testified she was “half-asleep” and “dreaming” when she was assaulted, suggesting the assault did

not actually occur. But M.C. also testified that she did not dream the incident and that “it

happened.” She testified that appellant got in bed with her, touched her breast, then moved his

hand on her vagina over her clothes before inserting his fingers in her vagina. M.C. was a reluctant

witness and had difficulty relating the incident, but Boute’s testimony helped to explain her

reluctance. And while M.C.’s testimony alone was sufficient to support appellant’s conviction,

the jury heard from other witnesses who provided some corroboration of M.C., including

Skidmore, the forensic interviewer who testified that M.C. was very hesitant to discuss the abuse

but did tell her what happened and provided sensory details. Viewing the evidence in the light

most favorable to the jury’s verdict, we conclude a rational jury could have determined beyond a

reasonable doubt that appellant sexually abused M.C. by inserting his fingers inside her vagina.

We overrule the first issue.

                                MODIFICATION OF THE JUDGMENT

       In his second and third issues, appellant complains the judgment erroneously states the

offense for which he was convicted as “SEXUAL ANAL-VAGINAL CHILD” and the statute as

“22.011(a)(2) Penal Code.”

       The indictment shows the State charged appellant with sexual assault of a child by

penetrating the sexual organ of M.C. with his finger, which is an offense under section

22.011(a)(2)(A) of the penal code. See TEX. PENAL CODE ANN. § 22.011(a)(2)(A). The trial court

charged the jury on this offense, and the jury convicted appellant of this offense.

       This Court has the authority to correct the judgment of the court below to make the record

“speak the truth” when we have the necessary data and information to do so. Asberry v. State, 813




                                                –4–
S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Accordingly, we sustain appellant’s second

and third issue.

       In a cross-point, the State requests the judgment be modified to show that the sex-offender

registration requirements apply to appellant and that M.C.’s age at the time of the offense was

fourteen.

       Appellant was convicted of sexual assault of a child under section 22.011(a)(2)(A) of the

penal code. An offense under section 22.011 is a “reportable conviction” under chapter 62 of the

Texas Code of Criminal Procedure, which governs the sex offender registration program. See TEX.

CODE CRIM. PROC. ANN. art. 62.001(5)(A). A person with a reportable conviction is required to

register as a sex offender. See TEX. CODE CRIM. PROC. ANN. art. 62.051(a); see also Crabtree v.

State, 389 S.W.3d 820, 825 (Tex. Crim. App. 2012). When a person is convicted of an offense for

which registration for a sex offense is required under chapter 62, the judgment must include (1) a

statement that the registration requirements of that chapter apply to the defendant and (2) a

statement of the age of the victim. TEX. CODE CRIM. PROC. ANN. art. 42.01§ 1(27).

       The judgment shows the sex offender registration requirements do not apply to appellant,

and lists “N/A” where asked the complainant’s age at the time of the offense. Because appellant

is subject to the sex offender registration requirements, the judgment is incorrect. We therefore

sustain the State’s cross-point.

       We modify the trial court judgment to show (1) the offense for which appellant was

convicted as sexual assault of a child, (2) the statute under which he was convicted as

22.011(a)(2)(A) of the penal code, (3) the sex offender registration requirements apply to

appellant, and (4) the complainant’s age at the time of the offense as fourteen.




                                                –5–
       We affirm the trial court’s judgment as modified.




                                                /Amanda L. Reichek/
                                                AMANDA L. REICHEK
                                                JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
180209F.U05




                                              –6–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 FIDELMAR HERNANDEZ-JIMENEZ,                         On Appeal from the Criminal District Court
 Appellant                                           No. 2, Dallas County, Texas
                                                     Trial Court Cause No. F-1755166-I.
 No. 05-18-00209-CR         V.                       Opinion delivered by Justice Reichek;
                                                     Justices Whitehill and Molberg
 THE STATE OF TEXAS, Appellee                        participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       To reflect (1) the offense for which appellant Fidelmar Hernandez-Jimenez was
       convicted as sexual assault of a child; (2) the statute under which appellant was
       convicted as section 22.011(a)(2)(A) of the Texas Penal Code; (3) the sex
       offender registration requirements of chapter 62 of the Texas Code of Criminal
       Procedure apply to appellant, and (4) the complainant’s age at the time of the
       offense was fourteen.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered March 15, 2019




                                               –7–